FILED
                           NOT FOR PUBLICATION                               JUN 09 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


TIPHANI NI, AKA Ping Ni,                         No. 13-56018

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00605-R-JC

 v.
                                                 MEMORANDUM*
ROYAL BUSINESS BANK OF LOS
ANGELES, a California corporation as
successor in interest to First Asian Bank
of Las Vegas, a Nevada corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted June 4, 2015**
                                Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2
Before:         KOZINSKI and CALLAHAN, Circuit Judges, and SINGLETON,***
                Senior District Judge.

      1. Ni argues we should apply Nevada law to her claims, but she doesn’t

explain why applying Nevada law “will further the interests of [Nevada],” so we

apply the law of the forum state, California. See CRS Recovery, Inc. v. Laxton,

600 F.3d 1138, 1142 (9th Cir. 2010).


      2. The Bank can’t be held liable for Tsai’s actions as respondeat superior

because Ni failed to allege facts establishing that Tsai’s conduct was “typical of or

broadly incident to” the Bank’s business. See Mary M. v. City of L.A., 814 P.2d
1341, 1344 (Cal. 1991) (internal quotation marks omitted). Though Tsai’s job at

the bank may have “set the stage for [the] misconduct,” that is insufficient to

impose respondeat superior liability. See Lisa M. v. Henry Mayo Newhall Mem’l

Hosp., 907 P.2d 358, 367 (Cal. 1995).


      3. The Bank can’t be held liable for Tsai’s actions on an agency theory

because even if Tsai was the Bank’s agent, Ni doesn’t allege facts showing Tsai

acted within his “actual or ostensible authority” in running the fraudulent scheme.

See Van’t Rood v. Cnty. of Santa Clara, 6 Cal. Rptr. 3d 746, 765 (Ct. App. 2003).

          ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
                                                                               page 3
Indeed, Ni’s Complaint does not allege that the Bank “intentionally or by want of

ordinary care” sanctioned Tsai’s conduct. See Young v. Horizon W., Inc., 163 Cal.

Rptr. 3d 704, 713 (Ct. App. 2013).


      4. Ni’s Complaint also doesn’t allege sufficient facts to support her

negligent hiring claim. It contains nothing more than “[t]hreadbare recitals of the

elements” of that claim, which “do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).


      AFFIRMED.